DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi US20170318098.
Regarding Claim 1, Sanghvi discloses in figs. 1-3 and ¶s 35-45An apparatus (fig. 1 and ¶21 in view of ¶s37’s “By way of example only, one or both of the first peer computing device 210 and the second peer computing device 212 might be provided as a single computing device”) comprising: at least one processing device comprising a 
Sanghvi discloses -to receive in a requesting device ( second computing device receiving pubicationof step 316, fig. 3 and ¶79) a service availability notification relating to availability of one or more services implemented by a service providing device; to generate (step 318 of fig. 3 and ¶80) in the requesting device a request for a particular service based at least in part on the received service availability notification; and to send the request for the particular service from the requesting device to the service providing device (step 318 of fig. 3 and ¶80); wherein the requesting device comprises a resource-constrained device relative to the service providing device with respect to the particular service( Peer1 and Peer2 of fig.2 and ¶35); and wherein the service providing 
Sanghvi fails to explicitly disclose an apparatus comprising: at least one processing device comprising a processor coupled to a memory; said at least one processing device; and wherein the particular service comprises a service that is capable of being performed in the requesting device but is offloaded from the requesting device to the service providing device via the request in order to conserve resources of the requesting device. 
However Sanghvi discloses in fig. 1 and ¶37 “By way of example only, one or both of the first peer computing device 210 and the second peer computing device 212 might be provided as a single computing device” thus renders obvious the claimed an apparatus comprising: at least one processing device comprising a processor coupled to a memory. Furthermore Sanghvi discloses in ¶39 “Each of the first peer computing device 210 and the second peer computing device 212 may include any type of computing device, such as the computing device 100 described with reference to FIG. 1, for example.  Each of the first peer computing device 210 and the second peer computing device 212 generally is configured to publish to or discover from proximal computing devices, available services.  Each of the first peer computing device 210 and the second peer computing device 212 further generally is configured to initiate connection with proximal computing device services and activate services associated with it” thus renders obvious wherein the particular service comprises a service that is capable of being performed in the requesting device but is offloaded from the requesting 
Therefore, it would have been obvious for one ordinary skill in the art the effective filling date of the invention adapt the system of Sanghvi to arrive at the claimed invention without undue technical difficulties to enhance system robustness and versatility. 
Regarding Claim 2, Sanghvi discloses figs.1, 2 and ¶s35, 37 wherein at least one of the requesting device and the service providing device comprises a mobile device.
Regarding Claim 3 , Sanghvi disclosures figs.1, 2 and ¶s35, 37, 39  renders obvious wherein the requesting device is coupled to a first node and the service providing device is coupled to a second node different than the first node via at least one network interconnecting the first and second nodes and wherein at least one of the service availability notification and the request is communicated between the first and second nodes over the network.
Regarding Claim 4, Sanghvi discloses in wherein the requesting device is coupled to a first node (single device interface of fig. 2 and ¶36) and the service providing device comprises a backend device (printer of ¶56) coupled to the first node via at least one network interconnecting the first node and the backend device and wherein at least one of the service availability notification and the request is communicated between the first node and the backend device over the network.
Claim 15, it is analogous to claim 1, thus similarly rejected. 
Regarding Claim 18, it is analogous to claim 1, thus similarly rejected. 

Claims 5, 6, 13, 14, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi as applied to claims 1, 15, 18 above, and further in view of Rudolf US20170230939.
Regarding Claim 5, Sanghvi fails to disclose wherein the service availability notification comprises a priority value indicating a particular priority rating at which the service providing device provides the particular service within a range of possible priority ratings at which the service can be provided by other service providing devices, and wherein the request specifies that the particular service is to be performed in accordance with the priority value.
However Rudolph contemplates in fig. 1 and ¶96 allowing for priority in the  service availability, thus renders obvious the claimed invention. 
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to include the cited features of Rudolf to enhance system efficiency. 
Regarding Claim 6, Sanghvi fails to disclose wherein the service availability notification comprises a quality value indicating a particular quality rating at which the service providing device provides the particular service within a range of possible quality ratings at which the service can be provided by other service providing devices, and wherein the request specifies that the particular service is to be performed in accordance with the quality value.

Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to include the cited features of Rudolf into Sanghvi to enhance system efficiency. 
Regarding Claim 13, Sanghvi fails to disclose wherein the service availability notification comprises at least one of a priority value and a quality value wherein a given such value is determined as a function of an available resource level of the service providing device.
However Rudolph contemplates in fig. 1 and ¶96 allowing for priority and QoS in the  service availability, thus renders obvious wherein the service availability notification comprises at least one of a priority value and a quality value wherein a given such value is determined as a function of an available resource level of the service providing device.
Regarding Claim 14, Qi’s disclosures in fog. 1 and ¶14 renders obvious wherein the given value comprises one of a first value indicative of a current relatively high resource level on the service providing device and a second 15 value that is different than the first value and is indicative of a current relatively low resource level on the service providing device.
Regarding Claim 17, it is analogous to claim 13, thus similarly rejected. 
Regarding Claim 20, it is analogous to claim 13, thus similarly rejected. 

Claims 7-9,12, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi as applied to claims 1, 15, 18 above, and further in view of Qi US20160157193.
Regarding Claim 7, Sanghvi fails to disclose wherein the particular service comprises a location service in which the service providing device performs one or more location operations relating to the requesting device.
However Qi discloses in fig. 1 and ¶13 in view of ¶12 wherein the particular service comprises a location service in which the service providing device performs one or more location operations relating to the requesting device.
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to include the cited features of Rudolf into Sanghvi to enhance system versatility. 
Regarding Claim 8, Qi discloses in fig. 1 and ¶13 in view of ¶12 wherein the service providing device as part of the location service determines a location of the requesting device based at least in part on a location of the service providing device.
Regarding Claim 9, Qi discloses in fig. 2 and ¶20 GNSS which renders obvious wherein the service providing device comprises a mobile device configured with GPS capability.
Regarding Claim 12, Sanghvi fails to disclose wherein the particular service comprises a synchronization service in which the service providing device performs one or more synchronization operations relating to the requesting device.

Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to include the cited features of Rudolf into Sanghvi to enhance system versatility. 
Regarding Claim 16, it is analogous to claim 7, thus similarly rejected. 
Regarding Claim 19, it is analogous to claim 7, thus similarly rejected. 

Allowable Subject Matter
Claims 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith US2018009136 (fig. 1 and ¶27)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685